DETAILED ACTION
This action is in response to the application filed 15 November 2019.
Claims 1-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: The specification is not in compliance with 37 CFR 1.77(b) since a cross-reference to related applications appears at the end of the specification (at [0051]).  


Claim Objections
Claims 4 and 13 objected to because of the following informalities:  The claims recite “the conduction heat resistance”. There is insufficient antecedent basis for the limitation in each claim. Using the phrase “a . Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
a derivation unit configured to derive a form coefficient based on structure data (claim 1)
a first determination unit configured to determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure (claim 1)
a thermal analysis unit configured to perform the thermal analysis on the structure based on the surface information and the form coefficient (claim 1)
a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information (claim 2)
a third determination unit configured to determine a conduction heat resistance needed in a thermal analysis of conduction on the structure (claim 3)
a fourth determination unit configured to determine a radiation heat resistance needed in a thermal analysis of radiation on the structure based on the form coefficient (claim 4)
an input unit configured to input the threshold value (claim 6)
a display unit configured to display a result of the thermal analysis (claim 7)
a changing unit configured to receive a change to the threshold value from a user after the display unit displays the surface information or the result of the thermal analysis (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the claim limitations “a derivation unit configured to derive a form coefficient based on structure data” (claim 1), “a thermal analysis unit configured to perform the thermal analysis on the structure based on the surface information and the form coefficient” (claim 1), “a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information” (claim 2), “a third determination unit configured to determine a conduction heat resistance needed in a thermal analysis of conduction on the structure” (claim 3), “a fourth determination unit configured to determine a radiation heat resistance needed in a thermal analysis of radiation on the structure based on the form coefficient” (claim 4), “a display unit configured to display a result of the thermal analysis” (claim 7), “a changing unit configured to receive a change to the threshold value from a user after the display unit displays the surface information or the result of the 
Regarding the “display unit”, the specification does not provide guidance as to the structure of the display unit. At [0028], the specification recites “display 405 is a display device”; however, “display device” like “display unit” does not provide guidance as to the structure. For the purposes of further examination, it is assumed that the display unit may be any device which displays information.
With the exception of the “display unit” limitation, for each of the above limitations, the specification provides for a computer implementation using software and general purpose hardware (see for example [0029]-[0030]). For this type of limitation, an algorithm corresponding to the claimed functionality must be disclosed (see MPEP 2181 II B); however, no algorithm corresponding to the claimed functionality is disclosed. For the purposes of further examination, it is assumed that each unit may comprise a general purpose processor and any algorithm which achieves the corresponding claimed functionality.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Under the reasoning presented above, the claims are rejected as follows:
Claims 1-9 are rejected for the limitations “a derivation unit configured to derive a form coefficient based on structure data” and “a thermal analysis unit configured to perform the thermal analysis on the structure based on the surface information and the form coefficient”.
Claims 2-4 are rejected for the limitation “a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information”.
Claim 3 is rejected for the limitation “a third determination unit configured to determine a conduction heat resistance needed in a thermal analysis of conduction on the structure”.
Claim 4 is rejected for the limitation “a fourth determination unit configured to determine a radiation heat resistance needed in a thermal analysis of radiation on the structure based on the form coefficient”.
Claims 7-9 are rejected for the limitation “a display unit configured to display a result of the thermal analysis”.
Claim 9 is rejected for the limitation “a changing unit configured to receive a change to the threshold value from a user after the display unit displays the surface information or the result of the thermal analysis”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claim 4, the claim recites “the conduction heat resistance”. There is insufficient antecedent basis for this limitation in the claim. Since claim 3 introduces the conduction heat resistance, for the purposes of further examination, it is assumed that claim 4 depends from claim 3.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1-9, the claims are interpreted under 35 USC §112(f) [see Claim Interpretation herein above] with some claims rejected under 35 USC §112(b) for lack of disclosure of an algorithm [see rejections under 35 USC §112(b) herein above]. Note that “When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a)” [see MPEP 2181 II B]. Accordingly, the claims are rejected for not meeting the written description requirement of 35 USC §112(a).

Under the reasoning presented above, the claims are rejected as follows:
Claims 1-9 are rejected for the limitations “a derivation unit configured to derive a form coefficient based on structure data” and “a thermal analysis unit configured to perform the thermal analysis on the structure based on the surface information and the form coefficient”.
Claims 2-4 are rejected for the limitation “a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information”.
Claim 3 is rejected for the limitation “a third determination unit configured to determine a conduction heat resistance needed in a thermal analysis of conduction on the structure”.
Claim 4 is rejected for the limitation “a fourth determination unit configured to determine a radiation heat resistance needed in a thermal analysis of radiation on the structure based on the form coefficient”.
Claim 9 is rejected for the limitation “a changing unit configured to receive a change to the threshold value from a user after the display unit displays the surface information or the result of the thermal analysis”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 is objected to as being dependent upon rejected base claim 5.

Regarding Claim 5:
As noted above, the limitation (from claim 1) of “a first determination unit configured to determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure” is interpreted under 35 USC §112(f). As described at [0029]-[0030], this is a computer-implemented limitation using software and general purpose hardware. For this type of limitation, an algorithm must be disclosed (see MPEP 2181 II B). The algorithm may be found at [0023] of the specification, i.e. “The internal/external surface judgement on the structure is performed by comparing the form coefficient F and a threshold value TH”. Claim 5 requires “the first determination unit determines the surface information by comparing the form coefficient and a threshold value”; however, as discussed, the interpretation of claim 1 under 35 USC §112(f) already requires this. Claim 5 also requires “the surface information indicating whether each surface of the structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure”; however, this limitation is already present in claim 1 Accordingly, the limitations of claim 5 do not further limit the subject matter of claim 1, and claim 5 is rejected under 35 USC §112 (d).
Claim 6 does further limit the subject matter of claims 1 and 5; accordingly, claim 6 is objected to as being dependent upon rejected base claim 5.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites an “information processing apparatus” comprising various “unit(s)”. As discussed above [see Claim Interpretation and rejections under 35 USC §112], the claimed units are computer implemented using a general purpose processor and software. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The claim recites “a derivation unit configured to derive a form coefficient based on structure data” which, but for the recitation of a computer, is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. consulting a table of values or simply estimating or guessing a coefficient.
The claim recites "a first determination unit configured to determine, based on the form coefficient, surface information indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure” which, but for the recitation of a computer, is a process which may be carried out 
The claim recites “a thermal analysis unit configured to perform the thermal analysis on the structure based on the surface information and the form coefficient” which, but for the recitation of a computer, is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III]; e.g. drawing a thermal circuit diagram and performing simple circuit calculations, or performing evaluations such as an outer surface will dissipate heat faster than an inner surface.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites that the apparatus is “configured to perform a thermal analysis including a thermal analysis of convection” which merely links the judicial exception to a field of use [see MPEP 2106.05(h)]. Merely linking the judicial exception to a field of use does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “units” configured to carry out the operations. As discussed above [see Claim Interpretation and rejections under 35 USC §112], the claimed units are computer implemented using a general purpose processor and software. So the “unit” limitations amount to mere instruction to apply the judicial exception on a computer, and this does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
Considering the claim as a whole, there is the computer-applied judicial exception linked to a field of use, so the claimed invention does not integrate the judicial exception into a practical application.

Step 2B:
As noted for step 2A – prong two, the claim links the judicial exception to a field of use; however, merely linking the judicial exception to a field of use does not provide significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, the claim includes instruction to apply the judicial exception using a computer, and this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the computer-applied judicial exception linked to a field of use, so the claimed invention does not does not provide significantly more than the judicial exception itself.
Accordingly, at step 2B, the claimed invention is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information” which, but for the recitation of a computer, is a process which may be carried out mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. consulting a table of values or simply estimating or guessing a resistance.
The claim recites “the thermal analysis unit performs the thermal analysis on the structure based on the convection heat resistance” which, but for the recitation of a computer, is a process 
The “second determination unit” limitation amounts to mere instruction to apply the judicial exception using a computer.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis, i.e. where the judicial exception includes the functionality claimed and the unit limitations are like the unit limitations discussed for claim 1. 

Regarding claims 3 and 4:
Claims 3 and 4 are similar to claim 2, but have units to determine a conduction heat resistance and a radiation heat resistance, respectively. The analysis given for claim 2 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “the first determination unit determines the surface information by comparing the form coefficient and a threshold value, the surface information indicating whether each surface of the structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure”; however, as discussed for claim 1, this is mere instruction to apply a process that may be performed mentally [a comparison]. Accordingly, the analysis given for claim 1 applies.

Regarding claim 6:

The specification at [0032] provides a description of the input unit, i.e. “the input unit 501 reads structure data (CAD data) via an external device or a network based on a user instruction”. This description is congruous with a description of the coextensive functionality of a general processor [see MPEP 2181 II B] and amounts to well-understood routine, routine, and conventional activity; e.g. receiving or transmitting data over a network, or storing and retrieving information in memory [see MPEP 2106.05(d) II].
Considering the claim as a whole, there is well-understood, routine, and conventional insignificant extra-solution activity for the computer-applied judicial exception linked to a field of use, so the claimed invention does not does not integrate the judicial exception into a practical application nor does it provide significantly more than the judicial exception itself.
Accordingly, the analysis given for claim 1 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “a display unit configured to display a result of the thermal analysis”; which amounts to a generic device [see specification at [0028], i.e. “display device”] performing well understood, routine, and conventional [see MPEP 2106.05(d) II, e.g. analogous to “presenting offers”] insignificant extra-solution activity [see MPEP 2106.05(g)].
Accordingly, the analysis given for claim 1 applies, mutatis mutandis.

Regarding claim 8:
FIXME
Regarding claim 9:
The claim recites “comprising a changing unit configured to receive a change to the threshold value from a user after the disp1ay unit displays the surface information or the result of the thermal analysis”; however, as described at [0046], the change is made by a user, and this corresponds to necessary data gathering. A particular manner of receiving is not specified, so this may include well-understood routine, routine, and conventional activity; e.g. receiving or transmitting data over a network, or storing and retrieving information in memory [see MPEP 2106.05(d) II].
The remaining limitations are units repeating operations of claim 1.
Accordingly, the analysis given for claim 1 applies, mutatis mutandis.

Regarding claims 10-18:
The claims are directed to collections of operations; accordingly, the claims are found to be directed to inventions falling within the statutory category of processes.
The methods claimed correspond to those of claims 1-9 and are rejected under the same reasoning, mutatis mutandis.

Regarding claims 19-20:

Regarding the medium storing the program to perform the method, this amounts to mere instruction to apply the judicial exception on a computer, and this does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)]. The method performed corresponds to that performed by the apparatus of claims 1 and 2.
Accordingly, the analysis given for claims 1 and 2 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 9910947 B1) in view of Zhang (ZHANG, EUGENE, AND GREG TURK. "Visibility-guided simplification." In IEEE Visualization, 2002. VIS 2002., pp. 267-274. IEEE, 2002).

Regarding claim 1, Kao discloses an information processing apparatus configured to perform a thermal analysis (Fig. 9 and C26:L19-C27:L35: e.g. “FIG. 9 illustrates a block diagram of an illustrative computing system 900 suitable for implementing electronic designs with thermal analyses of the electronic design and the surrounding medium as described in the preceding paragraphs with reference to various figures.”) including a thermal analysis of convection (C8:LL28-34: “For example, the convective heat transfer coefficient (hi) may be determined for the i-th interface mesh or element, and the convective heat transfer coefficient (hi) may be converted into an equivalent thermal resistor REQ• where REg=l/(hixAi), and Ai denotes the surface area of the i-th interface mesh or element interacting with the surrounding medium”; C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof).” EN: the citations are exemplary, thermal analysis including convection is mentioned at various places in the disclosure.), the information processing apparatus comprising:
(C12:LL11-25: e.g. “For example, the convective heat transfer coefficient may be derived from the Nusselt number (Nu) which is defined as Nu=(hxL )/k, where h is the convective heat transfer coefficient of the flow, Lis the characteristic length, and k is the thermal conductivity of the fluid.” EN: Nusselt number is interpreted as a form coefficient in view of specification at [0048] – “a function of determining the form coefficient for the thermal analysis of convection”.);
a first determination unit configured to determine, based on the form coefficient, surface information (C12:LL29-31: “the convective heat transfer coefficient for the fluid flow may be derived from the determined Nusselt number.” EN: The transfer coefficient is suface information); and
a thermal analysis unit configured to perform the thermal analysis on the structure based on the surface information and the form coefficient (C12:L55-C13:L23: e.g. “As another example, in some embodiments where thermal conductivity (ki) is determined for the surrounding medium, an equivalent thermal resistor, L/(kxAi) may be determined for the i-th first mesh or element having an effective area of Ai and a characteristic length L of the electronic design. … Once the equivalent thermal circuit elements are determined for the surrounding medium, a solid-fluid thermal network may be generated at 216 by integrating these equivalent thermal circuit elements of the surrounding medium with the thermal RC network for the electronic design. With the thermal network representing both the electronic design and its surrounding medium, steady-state or transient thermal analyses may be performed at 218 on the solid-fluid thermal network with input power as heat gen- 15 eration as well as appropriate boundary and initial conditions.”).
Kao does not explicitly disclose [determine, based on the form coefficient, surface information] indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure.
However, Zhang teaches [determine, based on the form coefficient, surface information] indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure (P268:right:¶¶2-3: “Therefore, V (p) measures the fraction of light which leave a sphere infinitely away from the object that can directly reach p. Furthermore, V (p) is related to the measure used by Nooruddin and Turk[17] for surface interior/exterior classification and visualization. … Figure 2 shows the measure V (p) for some of our test models. The color coding is as follows: 0-1/3 (interpolating between white and red), 1/3-2/3 (interpolating between red and yellow), 2/3-1 (interpolating between yellow and green).” EN: This figures show inner surfaces in red and outer in green.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kao in view of the teachings of Zhang to include “[determine, based on the form coefficient, surface information] indicating whether each surface of a structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure” by using Zhang’s visibility measure to determine interior/exterior surface since Kao distinguishes between interior and exterior surfaces for thermal analysis (see for example C6:LL36-39: “This thermal solution captures the thermal behaviors of both the electronic design and at least the region of the surrounding medium near or immediately adjacent to theexternal surfaces of the electronic design.”,  C7:LL17-20: “associate an equivalent thermal circuit element with the corresponding surface ( e.g., a surface of an element on the exterior of 
	

Regarding claim 2, Kao discloses the information processing apparatus according to claim 1, further comprising a second determination unit configured to determine a convection heat resistance needed in the thermal analysis of convection on the structure based on the surface information (C8:LL28-34: “For example, the convective heat transfer coefficient (hi) may be determined for the i-th interface mesh or element, and the convective heat transfer coefficient (hi) may be converted into an equivalent thermal resistor REQ• where REg=l/(hixAi), and Ai denotes the surface area of the i-th interface mesh or element interacting with the surrounding medium” EN: “interacting with the surrounding medium” indicates based on the surface information since the surrounding medium is either interior or exterior; C17:LL8-20: “these thermal parameters may also be determined by different techniques and may be further converted into equivalent thermal circuit elements (e.g., resistive elements, capacitive elements, etc.) for at least the elements or meshes along the solid-fluid interface between the electronic design and its surrounding medium. These equivalent thermal circuit elements may be integrated with the thermal RC network of the electronic design to generate the thermal network for both the electronic design and its surrounding medium.” EN: resistive elements for convection mechanisms have the convection heat resistance.),
wherein the thermal analysis unit performs the thermal analysis on the structure based on the convection heat resistance (C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof).” EN: resistive elements for convection mechanisms have the convection heat resistance.).

Regarding claim 3, Kao discloses the information processing apparatus according to claim 2, further comprising a third determination unit configured to determine a conduction heat resistance needed in a thermal analysis of conduction on the structure (C17:LL8-20: “these thermal parameters may also be determined by different techniques and may be further converted into equivalent thermal circuit elements (e.g., resistive elements, capacitive elements, etc.) for at least the elements or meshes along the solid-fluid interface between the electronic design and its surrounding medium. These equivalent thermal circuit elements may be integrated with the thermal RC network of the electronic design to generate the thermal network for both the electronic design and its surrounding medium.” EN: resistive elements for conduction mechanisms have the conduction heat resistance.),
wherein the thermal analysis unit performs the thermal analysis on the structure based on the convection heat resistance and the conduction heat resistance (C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof).” EN: resistive elements for conduction mechanisms have the conduction heat resistance.).

Regarding claim 4, Kao discloses the information processing apparatus according to claim 2, further comprising a fourth determination unit configured to determine a radiation heat resistance needed in a thermal analysis of radiation on the structure based on the form coefficient (C17:LL8-20: “these thermal parameters may also be determined by different techniques and may be further converted into equivalent thermal circuit elements (e.g., resistive elements, capacitive elements, etc.) for at least the elements or meshes along the solid-fluid interface between the electronic design and its surrounding medium. These equivalent thermal circuit elements may be integrated with the thermal RC network of the electronic design to generate the thermal network for both the electronic design and its surrounding medium.” EN: resistive elements for radiation mechanisms have the radiation heat resistance.),
wherein the analysis unit performs the thermal analysis on the structure based on the convection heat resistance and the radiation heat resistance or based on the convection heat resistance, the conduction heat resistance, and the radiation heat resistance (C18:LL27-33: “One or more thermal analyses may be optionally performed with the identified thermal load value as the heat generation source at 312A to determine thermal solutions for the thermal RC network of the electronic design using one or more heat transfer mechanisms ( e.g., conduction mechanism, convection mechanism, radiation mechanism, or any combinations thereof).” EN: resistive elements for radiation mechanisms have the radiation heat resistance.).

Regarding claim 5, Kao discloses the information processing apparatus according to claim 1, wherein the first determination unit determines the surface information by comparing the form coefficient and a threshold value, the surface information indicating whether each surface of the structure specified by the structure data is taken as internally exposed on the structure or externally exposed on the structure (with Zhang as for claim 1, see also rejection under 35 USC §112(d) above.).

Regarding claim 6, Kao discloses the information processing apparatus according to claim 5, further comprising an input unit configured to input (C26:LL30-31: “input device 912 (e.g., keyboard), and cursor control (not shown)” and C28:LL29-34) the threshold value (with Zhang as for claim 1).

Regarding claim 7, Kao discloses the information processing apparatus according to claim 1, further comprising a display unit configured to display a result of the thermal analysis (C26:LL29-30: “display 911 (e.g., CRT or LCD),”; figs7G-7L; fig 8 and C24:LL44-59: “These final outputs 832 may include various 45 steady-state or transient thermal analysis results for the thermal RC network for the electronic design, various steady-state or transient thermal analysis results for the thermal network capturing the thermal behaviors of both the electronic design and its surrounding medium, etc.”).

Regarding claim 8, Kao discloses the information processing apparatus according to claim 7, wherein the display unit displays, on a display object that represents the structure, a symbol relating to the surface information in a superimposed manner (Figs 7G-7L and 8 showing the thermal results superimposed on the device interior and exterior).

Regarding claim 9, Kao discloses the information processing apparatus according to claim 7, further comprising a changing unit configured to receive a change (C13:LL21-23: “The results of the steady-state or transient thermal analyses may be used at 218 to guide the implementation, modification, or optimization of the electronic design.”) to the threshold value (with Zhang as for claim 1) from a user after the display unit displays the surface information or the result of the thermal analysis (C13:LL21-23 as cited above and C28:LL4-8: “modifying the electronic design with an implementation process at least by guiding the implementation process based in part or in whole upon results of performing the one or more thermal analyses on the thermal network”),
wherein the first determination unit determines the surface information based on the changed threshold value (in combination with Zhang as for claim 1), and
wherein the thermal analysis unit performs the thermal analysis on the structure (as for claim 1).

Regarding claims 10-18, the claims recite the same substantive limitations as found among those of claims 1-9 and are rejected under the same reasoning.

Regarding claim 19, Kao discloses a non-transitory storage medium storing a program causing a computer to execute (C26:LL35-38: “Such instructions may be read into system memory 908 from another computer readable/usable storage medium, such as static storage device 909 or disk drive 910.”) an information processing method of performing a thermal analysis including a thermal analysis of convection, the method comprising (as for claim 1):
[the method performed by the system of claim 1] (rejected as obvious over Kao and Zhang as for claim 1).

Regarding claim 20, the claim recites the same substantive limitations as found among those of claim 2 and is rejected under the same reasoning.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170161934 A1	Fainberg; Jakob
Discussing radiative thermal analysis using view factors (a type of form coefficient)
US 5604687 A	Hwang; Ming J. et al.
Discussing accelerating thermal network analysis including convective, conductive, and radiative resistance
BAR-COHEN, AVRAM, AND WILLIAM B. KRUEGER. "Thermal characterization of chip packages-evolutionary development of compact models." IEEE Transactions on Components, Packaging, and Manufacturing Technology: Part A 20, no. 4 (1997): 399-410.
Discussing thermal resistance network modeling of chip packages
MARTYUSHEV, SEMEN G., AND MIKHAIL A. SHEREMET. "Conjugate natural convection combined with surface thermal radiation in a three-dimensional enclosure with a heat source." International Journal of Heat and Mass Transfer 73 (2014): 340-353.
Discussing thermal analysis including conductive, convective, and radiative heat transfer.
NAKAYAMA, WATARU. "Heat in computers: Applied heat transfer in information technology." Journal of heat transfer 136, no. 1 (2014): 013001.
Discussing state of the art in heat transfer analysis as applied to computers
RUPP, I., AND CH PENIGUEL. "Coupling heat conduction, radiation and convection in complex geometries." International Journal of Numerical Methods for Heat & Fluid Flow (1999).
Discussing various mathematical construct associated with modeling heat transfer
STAFFORD, JASON, RONAN GRIMES, AND DAVID NEWPORT. "Development of compact thermal–fluid models at the electronic equipment level." (2012): 031007.
Discussing thermal analysis of computer components at various level, e.g. from component to computer rack

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128